DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 	Claims 2, 9, and 71-74 were canceled and claims 75-79 were added. 
Claims 1, 3-5, 7, 8, 10-13, 15-17, 19, and 75-79 are pending and under consideration.  Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 19(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62357606 and 62480189, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These applications fail to disclose or support administration of a sAC inhibitor to the eye as recited in instant claims 3, 7, 10, 12, and 15, and do not support administration to a subject with albinism, vitiligo, Chediak-Higashi syndrome, Hermansky-Pudlak syndrome, piebaldism, Waardenburg syndrome, idiopathic guttate hypomelanosis, or progressive macular hypomelanosis as recited in claims 1, 3-5, 7, 8, 10-13, or 15. Regarding claim 16 and dependents, these applications do not support the concept of “treating a disease associated with decreased pigmentation in a subject” other than Parkinson’s disease. Therefore the effective filing date of the instant claims is considered to be 6/30/2017.

Claim Objections
Claim 75 is objected to because it refers to “the eye” of the subject without proper antecedent basis. The clarity of the claim would be improved it were rewritten to refer to “an eye” instead of “the eye”, e.g. “wherein pigmentation of skin, hair, or an eye of the subject is increased.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78 and 79 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 78 and 79 are drawn to methods of treating a subject that “has skin cancer or is at risk of developing skin cancer”. These claims depend from claim 16 and 77 which are drawn to methods of “treating a disease [ ] in a subject”. That is, claims 16 and 77 require the existence of the recited disease in the recited subject at the time of treatment. Moreover, claim 77 requires that the patient must have skin cancer at the time of treatment. Claims 78 and 79 are confusing because it is unclear as to whether they refer to decreasing the risk of skin cancer in a patient that already has skin cancer, or whether they are intended to be drawn to a method of protecting against skin cancer in a subject that does not have skin cancer. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 78 and 79 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claims 78 and 79 are drawn to methods of treating a subject that “has skin cancer or is at risk of developing skin cancer”. These claims depend from claim 16 and 77 which are drawn to methods of “treating a disease [ ] in a subject”. That is, claims 16 and 77 require the existence of the recited disease in the recited subject at the time of treatment. Moreover, claim 77 requires that the patient must have skin cancer at the time of treatment. Claims 78 and 79 do not include all of the limitations of claim 16 because they allow for treating a subject who does not have skin cancer, and is only at risk of developing skin cancer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16, 17, 19, and 75-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of increasing pigmentation by increasing melanin production in a melanocyte of an individual capable of expressing sufficient functional proteins for producing melanin by administering an inhibitor of soluble adenylyl cyclase to such a melanocyte of the individual, does not reasonably provide enablement for methods of providing a therapeutic effect in a disease associated with decreased melanin as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Instant claims 16, 17, 19, and 75 are drawn to methods of treating any disease associated in any way with decreased pigmentation in a subject by increasing pigmentation in the subject. The claims embrace alleviating any symptom of the disease by increasing pigmentation in the subject. In view of the specification as filed, such diseases include albinism, vitiligo, Parkinson's Disease, Chediak-Higashi syndrome, Hermansky-Pudlak syndrome, piebaldism, Waardenburg syndrome, idiopathic guttate hypomelanosis, or progressive macular hypomelanosis by administration of a therapeutically effective amount of a soluble adenylyl cyclase (sAC) inhibitor. Claim 75 requires that pigmentation of skin, hair or an eye is increased as a result of treatment. Claim 76 requires that albinism is treated in the subject.  Claim 77 requires that skin 
The specification as filed indicates that the basis of the invention is that inhibition of sAC can lead to an increase in melanocyte pH and a subsequent increase in the activity of tyrosinase which can be considered to catalyze the first step in the biosynthetic pathway(s) for melanins.  Thus inhibition of sAC can lead to increased melanin synthesis. However, there is no reason of record to assume that an increase in melanocyte pH will result in an increase in melanin production if there is no functional tyrosinase in the melanocyte. Similarly, there is no reason of record to assume that an increase in the activity of tyrosinase will lead to increased melanin if the target organism lacks the means to produce melanin as a result of the inability to express one or more enzymes that catalyze reactions downstream of tyrosinase in melanin biosynthesis due to a lack of any functional copy of a gene for that enzyme. Moreover, there is no reason to expect that an increase in tyrosinase activity will lead to an increase in melanin if functional melanosomes never develop due to defects in melanocyte biogenesis. Likewise, there is no reason of record to believe that an increase in tyrosinase activity, and in pigmentation, will have any effect on symptoms of hypomelanin-related diseases other than the symptom of pigmentation.  It is known that mutations in  a variety of genes can cause loss of pigmentation, e.g. mutations in PAX3, SOX10, MITF, KIT, EDN3 or EDNRB.  While such mutations can lead to defects in melanin production, they are also pleiotropic and cause other issues that are, by definition, “associated” with the defect in melanin production. See e.g. Dessinioti (Experimental Dermatology, 18, 741–749, 2009) at page 744, left column, second paragraph, and Table 3 on page 747).  
With regard to the treatment of Parkinson’s disease (PD), it is noted that the role of melanin in PD was unclear at the time the invention was filed.  For example, Xu et al (Biomolecules 2015, 5, 1122-1142) taught that neuromelanin (NM) may be a cause of PD.  The age-related accumulation NM can potentially result in increased oxidative stress and decreased transformation of toxic dopamine metabolic products into NM. Moreover, the accumulation of NM may induce the expression and aggregation of alpha synuclein, increasing toxic insults to NM containing substantia nigra neurons. NM that leaks from degenerating neurons may contribute to the degeneration of dopaminergic neurons in PD by activating microglia. Those toxic mechanisms cause the loss of vulnerable neurons, and once this cell loss reaches a certain level, the symptoms of PD develop with age-associated increase and aggregation in alpha-synuclein which causes 
With regard to the treatment of albinism (claim 76), it is noted that there are many potential causes of albinism, such as the complete loss of tyrosinase activity due to mutation. As discussed above, there is no reason to believe or expect that treatment with a sAC inhibitor will provide any therapeutic benefit in a subject that cannot express tyrosinase.  The same applies to subjects that cannot express other essential enzymes in melanin biosynthesis. 
With regard to the treatment of skin cancer (claims 77-79), those of skill in the art appreciate that cancer is a disease caused by mutations that lead to a loss of control over cell replication and to cellular dedifferentiation. The specification as filed does not teach how the claimed invention can be used to address existing mutations and existing disease.  One of skill appreciates that increased melanin production can decrease the likelihood of skin cancer, but the claims as written appear to require treatment of existing disease. There is no reason of record for one of skill to believe or expect that a decrease in melanosome pH would affect existing skin cancer in any way.
The specification provides working examples in which pharmacological inhibition of sAC results in a decrease in melanosome pH and an increase in melanin production in cells or organisms with functional pathways of melanin production. The specification provides no example of the production of melanosomes in cells that lack them, the production of melanocytes in tissues that lack them, or the production of melanin in cells which are not capable of producing sufficient enzymes required for melanin synthesis. 
In view of the breadth of the claims which read on the treatment of unlimited symptoms of any disease associated with decreased melanin production, the nature of the invention (augmenting tyrosinase activity through an increase in melanosome pH), the lack of any reason of record to believe that an increase in melanosome pH will increase melanin production in the absence of a functional melanin biosynthesis pathway, the lack of any reason of record to believe that an increase in tyrosinase activity will affect any symptom other than melanin synthesis, and a lack of working examples demonstrating the treatment of any disease related to a decrease in melanin production, one of skill in the art could not use the invention commensurate in scope with the claims without undue experimentation.

Response to Arguments
Applicant's arguments, and the Declaration of Dr. Zippin, filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant asserts that the specification discloses that sAC inhibition leads to increased pigmentation in vivo, that the specification describes that pigmentation of the eye, skin, or hair of the subject is increased by administration of a sAC inhibitor to the subject, and that  subject may have or be at risk of developing a disease associated with decreased pigmentation, such as albinism or skin cancer. Applicant also asserts in vivo, which can be used to treat subjects with a disease associated with decreased pigmentation.
The Office agrees that the claimed methods can be used to increase pigmentation in subjects that are capable of producing sufficient enzymes for the synthesis of melanin.  However, the claims are much broader than that scope, as explained in the rejection. Applicant’s response, and the Declaration of Dr. Zippin, do not address the full scope of the invention as claimed, nor the particulars of the rejection.  For example, the response and Declaration do not address how one can treat a disease in which the subject fails to express tyrosinase, or otherwise fails to express a functional melanin biosynthetic pathway. The invention functions to increase tyrosinase activity by increasing melanosome pH.  It cannot increase tyrosinase activity if tyrosinase does not exist, regardless of melanosome pH.  Moreover, an increase in tyrosinase activity is irrelevant if any other enzyme that is essential for melanin biosynthesis is absent.
It is noted that the claims have been amended to recite the concluding clause “thereby treating the disease by increasing pigmentation in the subject.  However, as discussed in the rejection, the scope of symptoms that may be treated by the method is not limited to pigmentation, and the claims embrace treating any symptom of the recited disease simply by increasing pigmentation. This scope is not enabled for the reasons set forth in the rejection.  There is no evidence of record, or logical reason to believe, that increased pigmentation can treat the broad range of symptoms embraced by the claims, e.g.  bleeding disorders, pulmonary fibrosis, immunodeficiency, neurological 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-13, 15-17, 19, 75, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al (J Invest Dermatol 137(5) Supplement 1, 5-2017) and Brooks et al (US 8822540).
Please note that the effective filing date of these claims is 6/30/2017, therefore the Ota reference is available as prior art against them. 
Ota disclosed a method of darkening hair and skin pigmentation by topical administration of sAC inhibitor KH7 to the skin of mice.  Absent evidence to the contrary, the method of Ota resulted in an increase in the pH of melanosomes of the mice, as well as an increase in the amount of melanin in melanocytes of the mice (see MPEP 2111.02(II) and 2112).  Ota stated pharmacologic sAC regulators represent a new class in pigment modifying agents.  
Ota did not teach administration of a sAC inhibitor to a subject with albinism. However, those of ordinary skill appreciated that albinism could be treated by methods that led to increased pigmentation.  See e.g. Brooks who taught a method for increasing 
Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635